DETAILED ACTION
Status of Application: Claims 1, 3-7, 9-16 are present for examination at this time.  
Claims 1, 3, 7, 9, and 15-16 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 6/9/2021 has been considered by the Examiner and made of record in the application file.
Final Rejection, When Proper on First Action
MPEP 706.07(b)   states in part: “The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 3, 7,9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Activation Procedure For Dormant Cells” by Damnjanovic US2014/0235243A1 (“Damnjanovic”)in view of “Apparatus And Method For Handover Between Two Networks During An Ongoing Communication” by Pecen et al., US2005/0227691 (“Pecen”)

With regard to claims 1 and 7, while Damnjanovic discloses a handover method, wherein the handover method is applied to a terminal in a communication system, the communication system configures at least one bandwidth part (BWP) for the terminal, and a terminal compromising a processor and memory (Damnjanovic at ¶¶27-39) related to the method comprising:	receiving a handover command …of a network side through a source cell, wherein the handover command comprises bandwidth access information of the target cell, and the bandwidth access information is information of a determined bandwidth part BWP configured to access the target cell (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks);	and accessing the target cell on the BWP to enable the terminal to be switched from the source cell to the target cell (Damnjanovic at ¶¶12, 61 where in preparation for 

wherein the bandwidth access information is as follows:	information of a BWP containing a cell-level synchronized signal block (SSB) in the target cell, wherein the determined BWP is the BWP containing the cell-level SSB (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks. Note: this is a disjunctive limitation with regard to the following 4 limitations.);	or, information of a BWP where a SSB associated with a measurement object configured for the terminal is located in the target cell, wherein the measurement object corresponds to a measurement report which triggers handover, and the determined BWP is the BWP where the SSB associated with the measurement object configured for the terminal is located;	or, information of a default BWP in the target cell, wherein the determined BWP is the default BWP;	or, information of a BWP specified in the target cell, wherein the determined BWP is a BWP explicitly indicated in the handover command.
	Damnjanovic does not explicitly state that which is known in the art of communications as taught by Pecen. Pecen discloses:  [that the handover command is ] transmitted by a target cell (Pecen at ¶16 where the handover command is target initated).
(Examiner notes that SSB and BWP as described in Applicant’s specification are new labels for the concepts of reference/information blocks that are cell specific (SSB) and bandwidth allocations (BWP).  While the references don’t use these same labels they use equivalent terms as those terms are understood by one of ordinary skill in the art.)
Reasons to Combine:  Pecen at ¶16 states in part “This target initiated approach can enable operators to add, remove and move base stations with little core network 110 and little signaling overhead generated.”.  As bandwidth efficiency is a key concern in 
With regard to claims 3 and 9 , Damnjanovic in view of Pecen discloses the method  according to and terminal related to claim 1, wherein the handover command or the bandwidth access information further comprises indication information for indicating the determined BWP, and the indication information comprises one or more of following information:	a random access resource corresponding to the BWP, a random access preamble corresponding to the BWP, explicit or implicit indication for a default BWP resource position, and indication information of a specified BWP (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks);.
With regard to Claim 15, Damnjanovic in view of Pecen discloses a non-transitory computer readable storage medium on which computer programs are stored, wherein the method according to claim 1 is implemented when the computer programs are executed by a processor (Damnjanovic at ¶8).
With regard to Claim 16, Damnjanovic in view of Pecen discloses the method method according to claim 2, wherein the handover command or the bandwidth access information further comprises indication information for indicating the determined BWP, and the indication information comprises one or more of following information: a random access resource corresponding to the BWP, a random access preamble corresponding to the BWP, explicit or implicit indication for a default BWP resource position, and indication information of a specified BWP (Damnjanovic at ¶61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks which includes various types of channel state information).
Documents Considered but not Relied Upon
The documents below were considered.
“Method And Apparatus For Performing A Handover In An Evolved Universal Terrestrial Radio Access Network” by Wang et al., US2015/0201356A1 at ¶17 and figure 1, inter alia, where the system provides for handover messages sent from the target cell via the source cell to the WRTU (synonymous with UE) where the configuration information includes at least parameters
Response to Arguments
Even though the details regarding the information have been addressed with art, the arguments are not commensurate in scope with the claims. The claims as written with regard to the information describe the information in descriptive nonfunctional terms (i.e., the actual bandwidth information described is not actually used in the claims.  Furthermore all previous responses to arguments including the previous advisory action are incorporated by reference.
Applicant at page 8 of their most recent response argues that the system needs to determine a BWP to make the handover (“the terminal first needs to determine a BWP configured to access the target cell”).  This argument is not commensurate in scope with the claims.  While this may be true of how Applicant’s system functions outside of the claims, the claims as written describe a system where a handover command is received, said command contains (bandwidth) information, and then that the target cell is accessed to enable a handover (“source cell to the target cell”).  While Applicant may prefer a system with this information, that actual information is not required for the functional parts of the claim.  A breakdown of the claim into its functional and non-fucntional descriptive elements follows.


Claim 1
Analysis of the limitation from a functional perspective
A handover method, wherein the handover method is applied to a terminal in a communication system, the communication system configures at least one bandwidth part (BWP) for the terminal, and the method comprises:


receiving a handover command transmitted by a target cell of a network side through a source cell, wherein the handover command comprises bandwidth access information of the target cell, and the bandwidth access information is information of a determined BWP configured to access the target cell; and

The functional limitation recites receiving a handover command, where the command comes from, and that the command comprises some sort of information (no action is taken on the information in this limitation, i.e., the system doesn’t function one way or the other based on the exact information in the command)
accessing the target cell on the BWP to enable the terminal to be switched from the source cell to the target cell 

Here the target cell is accessed on the bandwidth part
wherein the bandwidth access information is as follows:
information of a BWP where a SSB associated with a measurement object configured for the terminal is located in the target cell, wherein the measurement object corresponds to a measurement report which triggers handover, and the determined BWP is the BWP where the SSB associated with the measurement object configured for the terminal is located: or.

This just describes what the information can be.  While highly detailed this information has no impact on the receiving of the handover command, where it is received from, or accessing the target cell.  It is descriptive but nonfunctional within the context of the claim.
information of a default BWP in the target cell, wherein the determined BWP is the default BWP: or.

This just describes what the information can be.  While highly detailed this information has no impact on the receiving of the handover command, where it is received from, or accessing the target cell.  It is descriptive but nonfunctional. It is descriptive but nonfunctional within the context of the claim.
information of a BWP specified in the target cell, wherein the determined BWP is a BWP explicitly indicated in the handover command.

This just describes what the information can be.  While highly detailed this information has no impact on the receiving of the handover command, where it is received from, or accessing the target cell.  It is descriptive but nonfunctional. It is descriptive but nonfunctional within the context of the claim.


Pages 8-11 of the response suffers from the same flaw (arguing elements not commensurate in scope with the claims as the information as claimed is descriptive, not functional). The claim at its essence doesn’t require the specific information for functioning.  The message could also comprise “a grilled cheese sandwich is tasty” and the claims would not be affected.  Page 11 of the response also argues the contents of the information type in Damnjanovich in view of Pecen.
 
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642